Exhibit News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Mountain Province Diamonds Reports Results of the 5034 North Lobe Large Diameter Core Program Shares Issued and Outstanding: 59,932,381 TSX: MPV AMEX: MDM Continuity between 5034 East and North Lobes Confirmed TORONTO and NEW YORK, July 16 /CNW/ - Mountain Province Diamonds Inc. ("the Company) (TSX: MPV, AMEX: MDM) today announced the results of the 5034 North Lobe large-diameter core drilling program conducted during the summer of 2007. Under this program five large-diameter core holes were drilled at the northern, land based portion of 5034 North Lobe recovering approximately 36.7 tonnes of kimberlite. Sample processing took place at De Beers' Grande Prairie facility with diamond recovery carried out at De Beers' GEMDL facility in Johannesburg. The program was designed to collect approximately 100 carats from the North Lobe to support the macro diamond size distribution inferred from earlier micro-diamond sampling. Selected sections of the recovered drill core were crushed to -6mm and screened at a nominal bottom cut-off of 1.0mm.
